DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 25JAN2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 24SEPT2020.
Applicant's arguments filed 25JAN2021 have been fully considered but they are not persuasive.
Regarding the arguments, patents are relevant as prior art for all they contain (MPEP 2123). 
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
The rejection sets forth a method for treating waste matter from animals as taught by NIELSEN as modified by GREENFIELD to include low-pressure evaporation, .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,8,10,16,18,22 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134).
Regarding claim 1, NIELSEN teaches a method and system for treating waste matter from animals, urea-rich and urea-lean waste-matter products (title, Figs.) including a method for treating a liquid fraction of a waste matter from a mammal (liquid manure, C3/L16; e.g. pig, cattle, or sheep C1/L31) for preserving nitrogen (urea-rich animal waste-matter product; C1/L21-22), the method comprising:
providing the liquid fraction of the waste matter from the mammal, said fraction being urea rich (C3/L13-17; see also e.g. pig urine having urea, TABLE 1);
allowing the fraction to settle to provide a supernatant and a sediment (separation means, Fig. 1 #14; evidenced by MOORE [0054] teaching that a centrifuge separates solidified contaminants from an aqueous stream).
NIELSEN teaches further treatment of the supernatant (via filtration, Fig. 2) to provide a concentrated urea stream in the supernatant (Fig. 3 #A). NIELSEN does not 
However, GREENFIELD teaches process and apparatus for recovering clean water and solids from dilute, aqueous, solids containing solutions or dispersions (title, Figs.) including subjecting a dilute aqueous solution to an evaporating step (first stage concentrating evaporator, Fig. 1 #16), wherein the evaporating step takes place at a pressure below atmospheric pressure (C7/L9-13). GREENFIELD teaches low-pressure evaporation, which is known to be energy efficient for concentrating aqueous streams (abstract; C1/L58-62).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with an evaporation step of GREENFIELD in order to produce concentrated urea economically. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Regarding claims 2,16, GREENFIELD teaches the pressure is about 2 inches Hg (~7 kPa; C8/L13-15), which anticipates the claimed range of between 1 and 20 kPa (or 2-10 kPa).
Regarding claim 3, the combination of references teaches and/or suggests the evaporating step provides a urea fraction (concentrated urea; NIELSEN Fig. 3 #A; see also GREENFIELD Fig. 1 #14 C8/L44-47) and a condensate fraction (GREENFIELD Fig. 1 #26; C8/L26-32), the condensate fraction substantially comprising water.
Regarding claim 4, NIELSEN teaches the liquid fraction of a waste matter is provided by a method comprising the steps of:
collecting waste matter from the mammal (via stable, Fig. 1 #12,13);
inhibiting urease activity in the collected waste matter (via urease-inhibitor; Fig. 1 #11); and
separating the urease-activity inhibited waste matter to provide the urea-rich liquid fraction and a urea-lean fraction (at the lower barn as a storage area, Fig. 1 #13).
Regarding claims 8,10, NIELSEN teaches inhibiting urease activity in the collected waste matter is obtained by inhibiting the waste matter by e.g. a chemical means including a reversible inhibition or an irreversible inhibition (e.g. hydroxamates C9/L52-59; C9/L12,43).
Regarding claim 18, NIELSEN teaches a method and system for treating waste matter from animals, urea-rich and urea-lean waste-matter products (title, Figs.) including a method for treating a liquid fraction of a waste matter collected from a mammal (liquid manure, C3/L16; e.g. pig, cattle, or sheep C1/L31) to preserve nitrogen in the form of urea (urea-rich animal waste-matter product; C1/L21-22), the method comprising:
inhibiting urease activity in the collected waste matter (via urease-inhibitor; Fig. 1 #11);
separating the urease-activity inhibited waste matter to provide a urea-rich liquid fraction of the waste matter (via separation means, Fig. 1 #14);

NIELSEN teaches further treatment of the supernatant (via filtration, Fig. 2) to provide a concentrated urea stream (Fig. 3 #A). NIELSEN does not teach feeding the supernatant to an evaporating unit; and subjecting the supernatant to an evaporating step, wherein the evaporating step takes place at a pressure below atmospheric pressure.
However, GREENFIELD teaches process and apparatus for recovering clean water and solids from dilute, aqueous, solids containing solutions or dispersions (title, Figs.) including subjecting a dilute aqueous solution to an evaporating step (first stage concentrating evaporator, Fig. 1 #16), wherein the evaporating step takes place at a pressure below atmospheric pressure (C7/L9-13). GREENFIELD teaches low-pressure evaporation, which is known to be energy efficient for concentrating aqueous streams (abstract; C1/L58-62).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with an evaporation step of GREENFIELD in order to produce concentrated urea economically. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Regarding claim 22, the combination of references suggests at least 70% w/V of the urea in the collected waste matter is retained in the urea-rich liquid fraction of the waste matter, which is the result of the method.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134) in view of KITSON (US 3240323).
Regarding claim 5-6, NIELSEN teaches the collected waste matter is collected from a barn comprising a stable floor having an upper stable and a lower stable (Fig. 1 #12,13; a barn is implied: “stables where animals are stocked”; C7/L56-57). NIELSEN does not teach the stable floor having slats in which a separation means is installed underneath. However, KITSON teaches an automatic pit cleaner (title, Figs.) including a continuous scraping conveyor with an inclined conveyor belt (Fig. 8 #85) installed below a slat floor of a barn (Fig. 8 #84; C1/L18-20; C3/L50-75).
Further, the incline angle has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with a conveyor of KITSON in order to economically collect manure. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134) in view of KITSON (US 3240323) in view of NEWSOME (US 7001512).
Regarding claim 7, NIELSEN teaches the waste matter is substantially liquid (C11/L24-27,35-37). NIELSEN does not teach the liquid waste is drained from the conveyor belt. NEWSOME teaches a closed loop processing system for waste and crops and that in a typical facility, the animals are grown on slotted concrete floors called "slats". Therein, an upper floor is raised above a concrete subfloor that receives the waste from the animals through the slots in the upper floor (C1/L31-34). NEWSOME further teaches the waste matter is collected (via holding tank, Figs. 2,5 #14) as liquid waste matter drained from a porous conveyor belt having an inclination, which allows drainage of liquid from the solids without particulate transfer therethrough (Fig. 5 #54; C4/L13-17).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with an inclined porous conveyor belt under the stable floor as suggested by KITSON and NEWSOME in order to drain the manure and collect the liquid fraction which is urea-rich for the purpose of making a urea-rich animal waste-matter product. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134) in view of KONO (US 6319390).
Regarding claim 9, NIELSEN teaches generally, it is known to inhibit the catalytic activity of urease on hydrolysis of urea, either by removing water so that hydrolysis cannot take place, or by inhibiting the active site of urease as such. Known methods comprise addition of inhibitors […] heat treatment, and irradiation with ionizing radiation (C8/L10-18). KONO teaches method of and system for cleansing a toilet or urinal (title, Figs.) including a process of killing urease-carrying bacteria and a process of inhibiting the enzymatic activity of urease (C2/L1-3) using ultraviolet light and other sources of light (C29/L16-20,35-39).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with a UV light, comprising at least two different wavelengths for the purpose of killing urea-metabolizing bacteria. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Claims 11,20 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134) in view of KRATZER (US 3865568).
Regarding claims 11,20, NIELSEN decreasing the pH for reversible urease-activity inhibition (C9/L25), but does not teach adjusting the pH to less than or equal to 3. KRATZER teaches a method for fabricating a natural fertilizer (title, Figs.) including treating animal secretions with a pH-value adjusted so as to be in a range of 0.1 to 2 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with a low pH for the purpose of killing urease-metabolizing bacteria and parasites. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Claims 12-13,19 is rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134) in view of MARTIN (US 20150197433).
Regarding claims 12-13,19, NIELSEN does not teach a salicylhydroxamic acid (SHAM). However, MARTIN teaches compositions and methods for treating toilets (title, Figs.) including a urease-inhibitor of SHAM, which is also known to be a biocide (par. [0001,0015,0033]).
The amount of acid added is 20-2000 ppm (mg/L; par. [0007]) and overlaps the instantly claimed range of 45-55 mg/L and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with SHAM as taught by MARTIN for the purpose of killing urea-metabolizing bacteria. The references .
Claims 17,21 are rejected under 35 U.S.C. 103 as being unpatentable over NIELSEN (US 7731856) in view of MOORE (US 20160304366) in view of GREENFIELD (US 3898134) in view of PORTLAND CEMENT (FR 2371399).
Regarding claims 17,21, NIELSEN teaches increasing pH for reversible urease-activity inhibition (C9/L25), but does not teach adjusting the pH to greater than or equal to 12. However, PORTLAND CEMENT teaches base treatment of slurry from animal rearing units - for prodn. of fertiliser or animal feed additive (title, Figs. see translation) including treatment of slurry (mixt. of manure and urine) from intensive (esp. pig) rearing units comprises adjusting the pH of the slurry to 9-12 (pref. >=11), which sterilises the slurry and inhibits urease action (abstract).
The range of >= 11 overlaps the instantly claimed range of >= 12 and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the process of NIELSEN with a high pH for the purpose of sterilising the urea liquid and inhibits urease action. The references are combinable, because they are in the same technological environment of treating wastes. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777